RylaND, Judge,
delivered the opinion of the court.
. This indictment is against Bridges and Paris for betting one hundred dollars on the result of the congressional election, held in August, 1854, between John S. Phelps and Waldo P. Johnson, and against Abram T. Smith, for holding the stakes bet. There.is but one count. The defendants appeared and moved to quash the indictment. The court sustained the motion ; the circuit attorney excepted, and brings the case here by writ of error. This indictment is similar to the one in the case just decided against the same defendants, and is liable to the same objection as to misjoinder. The amount bet is mentioned in this indictment. We refer to the opinion just delivered in the case of the State v. Bridges, Paris and Smith.
The judgment must be affirmed ; the other judges concurring.